Citation Nr: 1048218	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  05-38 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed lump on the right 
hand.  



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty in April 2000 and from June 
2000 to August 2002, January 2003 to May 2004, and July 2006 to 
October 2007.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO rating decision.  

The Board remanded the case to the RO (via the Appeals Management 
Center (AMC), in Washington, D.C.) for additional development of 
the record in February 2008.  

The actions sought by the Board through its development request 
appear to have been substantially completed as directed, and it 
is of note that the Veteran does not contend otherwise.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. 
Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. 
App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  



FINDINGS OF FACT

The currently demonstrated skin lesion, an area of 
hyperpigmentation is shown to be related to a lump on the right 
hand that as likely as not to had its clinical onset during the 
Veteran's active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by a lump on the right hand is due to 
disease or injury that was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) 
redefined VA's duty to assist a claimant in the development of a 
claim.  VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required.  


Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

The term "active military, naval, or air service" includes active 
duty, and "any period of active duty for training during which 
the individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24) (West Supp 2002 & Supp. 2009); 38 
C.F.R. § 3.6(a) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 
477-478 (1991).  

Active duty for training is defined, in part, as full-time duty 
in the Armed Forces performed by Reserves for training purposes 
or full-time duty performed by members of the National Guard of 
any State.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) 
(2010).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, a veteran is required 
to show "(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same symptomatology, 
and (3) medical or lay evidence of a nexus between the present 
disability and the postservice symptomatology."  Barr, 21 Vet. 
App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran asserts that he currently suffers from a residual 
skin lesion of the right hand that had its onset during his 
active service.  Specifically, he contends that he was first 
treated in October 2003 for warts of the right hand.  

Of preliminary importance, an official order issued by the 
Department of the Army, dated in May 2006, shows that the Veteran 
was ordered to Active Duty as a member of his Reserve Component 
unit, starting on July 17, 2006, in Fort Dix, New Jersey.  

In conjunction with the current appeal, the Veteran underwent a 
general VA examination in January 2005 when he complained of a 
lump of the right hand.  On examination, the examiner observed a 
lesion on the right dorsum of the right hand, measuring 
approximately 1 cm, that had the appearance of a wart.  The 
Veteran was diagnosed with a right hand lesion, wart.  
 
The various service treatment records, dated in August 2006, 
noted observations of scabbing typical post cryo treatment 
involving the dorsum right hand and a papular rash in a circular 
pattern on the dorsum of the right hand, pale pink in color and 
revealed that the Veteran was treated for warts with cryo, and 
was "ok to mobilize."  A post-deployment health assessment, 
dated in July 2007, reflects that the Veteran was treated for 
skin diseases or rashes.  

Most recently, the Veteran underwent a VA examination in 
September 2009 of his lump on his right hand.  He provided a 
history of noticing a small lump on the back of his right hand 
while stationed at Camp Warhorse, Baquabah, Iraq.  He indicated 
that he worked as a laundry and shower specialist and assumed 
that the lump was a wart, which was treated by being frozen off.  

The Veteran noted that the lesion appeared to be completely 
resolved, but then returned approximately 3 months later after he 
returned home.  He was treated by a civilian provider, who also 
treated the condition as a wart, and was advised to use wart 
remover, which did not help.  

The Veteran reported going on a second tour of duty to Iraq and 
being evaluated by a dermatologist who treated the lesion with a 
laser and burned it off once again.  Approximately 9 months 
later, the lesion returned for a third time and was larger in 
size.  After he was treated for an unrelated condition with 
antibiotics, the skin lesion resolved and had not returned.  

On examination of the right hand, the examiner observed there was 
no amputation of a digit or part of a digit, ankylosis of one or 
more digits, deformity of one or more digits, decreased strength 
for pushing, pulling or twisting or decreased dexterity for 
twisting, probing, writing, touching or expression.  However, the 
examiner did note that the right dorsum of the hand showed mild 
hyperpigmentation in a round area, 5 to 8 cm in diameter, over 
the proximal hand and wrist area.  

The Veteran was diagnosed with residual of skin lesion, area of 
hyperpigmentation right hand, related to a lump on the right 
hand.  The examiner, referencing primary care notes dated in 
August 2006, opined that the residual of a skin lesion, to 
include area of hyperpigmentation of the right hand was most 
likely caused by or a result of skin rash/warts of the right 
hand.  

The examiner based this opinion on the evidence of treatment by 
dermatology in service, along with objective findings of scabbing 
typical of post-cryo treatment of the dorsum of the right hand, 
and on the Veteran's occupational duties in the service.  

Based on a thorough review of the record, and given that the 
Veteran received ongoing treatment for his right hand disorder 
during his active service, and that the September 2009 VA 
examiner provided a positive nexus opinion linking the Veteran's 
current right hand pathology to his in-service treatment for 
warts on the right hand, the Board finds that evidence is in 
relative equipoise in showing that the current lump on the right 
hand, as likely as not had its onset during the Veteran's active 
service.  See Gilbert, 1 Vet. App. at 55.  

Accordingly, in resolving all reasonable doubt in the Veteran's 
favor, service connection for a lump on the right hand is 
warranted.  


ORDER

Service connection for a residual skin lesion, an area of 
hyperpigmentation, related to a previous lump on the right hand 
is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


